  Case 2:18-cr-00078-JMV Document 19 Filed 04/01/21 Page 1 of 2 PageID: 206
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Shaun Greenwald                                                     Cr.: 18-00078-001
                                                                                     PACTS #: 4552483

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/23/2021

Original Offense:   Conspiracy to Defraud the United States, 18 U.S.C. § 371

Original Sentence: 3 years’ probation

Special Conditions: 8 Months of the Location Monitoring Program, Cooperation with the Internal
Revenue Service, New Debt Restriction, and Self-Employment/Business Disclosure

Type of Supervision: Probation                         Date Supervision Commenced: February 23, 2021

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the following special condition:
                      “You must submit to home detention for a period of 8 months and comply
                      with the Location Monitoring Program requirements as directed by the
                      U.S. Probation Office. You will be restricted to your residence at all time
                      except for employment, education, religious services, medical, substance
                      abuse and mental health treatment, court-ordered obligations, childcare,
                      and any other such times specifically authorized by the U.S. Probation
                      Office. The location monitoring technology is at the discretion of the U.S.
                      Probation Office. You must pay the cost of monitoring.”
                      On March 5, 2021, Greenwald left fifteen (15) minutes earlier than his
                      implemented leave schedule and advised his probation officer he needed to print
                      something out at his office for his daughter.
                      On March 6, 2021, Greenwald returned to his residence 42 minutes late and
                      advised he miscalculated the time it would take him to return home.
                      On March 7, 2021, Greenwald was out of his house for an hour changing his
                      prayer time without requesting permission to do so.
  Case 2:18-cr-00078-JMV Document 19 Filed 04/01/21 Page 2 of 2 PageID: 207
                                                                                           Prob 12A – page 2
                                                                                            Shaun Greenwald

U.S. Probation Officer Action:

We are requesting no formal Court action be taken at this time. Greenwald was reprimanded for his actions
and advising that if non-compliance continues, the Court will be notified. We recommend presentation of
the attached Probation Form 12A to Goodman as a written reprimand issued under the authority of the
Court.

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                         By:    ELISA MARTINEZ
                                                                Supervising U.S. Probation Officer

/ kam

PREPARED BY:



Kelly A. Maciel                  04/01/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Signature
                                                                 S gnature of Judicial Offi
                                                                 Si                    Officer
                                                                                         ffiiceer


                                                               4/1/21
                                                                              Date
